Exhibit 10.1

 

TENTH AMENDMENT

 

THIS TENTH AMENDMENT (the “Amendment”) is made and entered into as of the
              day of                       , 2003, by and between EOP-110 ATRIUM
PLACE, L.L.C., a Delaware limited liability company (“Landlord”), and
CLICK2LEARN, INC., a Delaware corporation (“Tenant”).

 

 


RECITALS

 

A.                                   Landlord (as successor in interest to Dean
Witter Realty Income Partnership II, L.P., a Delaware limited partnership) and
Tenant (as successor in interest to Asymetrix Corporation, a Washington
corporation) are parties to that certain lease dated May 24, 1991 (the “Original
Lease”), which lease has been previously amended by instruments dated April 16,
1992 (the “First Amendment”), May 20, 1992 (the “Second Amendment”), September
29, 1992 (the “Third Amendment”), August 27, 1993 (the “Fourth Amendment”),
April 29, 1995 (the “Fifth Amendment”), January 26, 1996 (the “Sixth
Amendment”), March 31, 1996 (the “Seventh Amendment’), August 15, 1998 (the
“Conditional Partial Lease Termination Agreement”), October 16, 1998 (the
“Eighth Amendment”), and April 16, 2002 (the “Ninth Amendment”) (collectively,
the “Lease”).  Pursuant to the Lease, Landlord has leased to Tenant space
currently containing approximately 36,649 rentable square feet (the “Premises”)
on the 6th and 7th floors of the building commonly known as Atrium Place located
at 110-110th Avenue N.E., Bellevue, Washington (the “Building”).

 

B.                                     Landlord has remeasured the Premises and
the Building using the current ANSI\BOMA Z 65.1-1996 standard and as a result of
such remeasurement, during the Second Extended Term (as hereinafter defined),
the Premises shall consist of 39,363 rentable square feet and the Building shall
consist of 224,285 rentable square feet.

 

C.                                     The Lease by its terms shall expire on
October 31, 2003 (“Prior Extended Termination Date”), and the parties desire to
extend the Lease Term, provide for Landlord Work (as hereinafter defined) and
make certain other changes to the Lease, all on the following terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

I.                                         Premises.

 

A.                                   Remeasurement.  Effective (retroactively)
as of January 1, 2003, the net rentable square feet of the Premises shall be
amended from “36,649 square feet” to “39,363 square feet”, consisting of
approximately 3,863 rentable square feet for Suites 680 and 690 and
approximately 35,500 rentable square feet for Suite 700, and the net rentable
square feet of the building shall be amended from “213,000 square feet” to
“224,285 square feet”.  Landlord and Tenant acknowledge that such increase is a
result of a remeasurement of the Premises and the Building and not the result of
an expansion or addition of space.  The Rent and all other charges under the
Lease shall remain payable as provided therein with respect to the Premises up
to and including December 31, 2002.

 

B.                                     Temporary Premises.  If: (1) the Landlord
Work (as defined in Exhibit B attached hereto) is or will be materially
disruptive to the conduct of Tenant’s business in the Premises, and (2) Tenant
has delivered the final approved Plans (as defined in Exhibit B attached hereto)
to Landlord on or before March 15, 2003, and has otherwise complied with
Exhibit B attached hereto in all material respects, then Tenant shall be
permitted to occupy space selected by Landlord (in Landlord’s reasonable
discretion) on the 2nd, 4th or 6th floors of the Building (the “Temporary
Premises”).  At any time after Tenant has delivered the final approved Plans and
subject to the conditions in the previous sentence, Tenant may notify Landlord
of its need for the Temporary Premises.  Within 5 Business Days of such notice,
Landlord shall advise Tenant (the “Temporary Premises Advice”) of the temporary
space Landlord is prepared to permit Tenant to occupy as the Temporary Premises,
and Landlord shall make reasonable efforts to provide such space on the 6th
floor of the Building.  Tenant may occupy the Temporary

 

1

--------------------------------------------------------------------------------


 

 

Premises by providing Landlord with written notice within 5 days after the date
of the Temporary Premises Advice.  The term for the Temporary Premises shall
commence upon the commencement date stated in the Temporary Premises Advice and
end on the date Landlord substantially completes (as determined by Landlord in
Landlord’s reasonable discretion) Landlord’s Work (the “Temporary Premises
Term”).  Tenant shall accept the Temporary Premises in its “as is” condition,
and Landlord shall have no obligation to provide any improvement allowance,
leasehold improvements, or other work to the Temporary Premises.  During the
Temporary Premises Term, Tenant shall occupy the Temporary Premises under all
terms and provisions of the Lease (including, but not limited to, the indemnity
and insurance provisions thereunder), except those provisions requiring payment
of Base Rent or Additional Rent as to the Temporary Premises.  During the
Temporary Premises Term, Landlord shall have the right to relocate Tenant from
the Temporary Premises to another space substantially similar to the Temporary
Premises (the “Relocation Temporary Premises”) at Landlord’s sole cost and
expense.  After such relocation, the Relocation Temporary Premises shall be
considered the “Temporary Premises” for the purposes of this Section I.B. 
During the Temporary Premises Term, Tenant shall continue to pay Base Rent and
Additional Rent for the Premises pursuant to the terms of the Lease and this
Amendment.

 

II.                                     Extension.  The Lease Term is hereby
extended for a period of 61 months and shall expire on December 31, 2008
(“Second Extended Termination Date”), unless sooner terminated in accordance
with the terms of the Lease.  That portion of the Lease Term commencing the day
immediately following the Prior Termination Date (“Second Extension Date”) and
ending on the Second Extended Termination Date shall be referred to herein as
the “Second Extended Term”.

 

III.                                 Base Rent.  Retroactively as of January 1,
2003, the schedule of Base Rent payable with respect to the Premises during the
remaining portion of the Lease Term and the Second Extended Term is the
following:

 

Period

 

Annual Rate
Per Square
Foot

 

Annual
Base Rent

 

Monthly
Base Rent

 

01/01/03 – 10/31/03*

 

$

20.25

 

$

797,100.72

 

$

66,425.06

 

11/01/03 – 12/31/05

 

$

20.25

 

$

797,100.72

 

$

66,425.06

 

01/01/06 – 12/31/08

 

$

22.50

 

$

885,667.56

 

$

73,805.63

 

 

--------------------------------------------------------------------------------

*covers months 50-60 of the current Lease Term and supercedes the schedule set
forth in Section 7(a) of the Eighth Amendment

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

Notwithstanding the Base Rent schedules set forth above, as long as Tenant is
not in default, Tenant shall be entitled to an abatement of Base Rent for: (a)
the period commencing January 1, 2003, and ending January 31, 2003 (the “First
Rent Abatement Period”), and (b) the period commencing January 1, 2004, and
ending January 31, 2004 (the “Second Rent Abatement Period”, and collectively
with the First Rent Abatement Period, the “Rent Abatement Period”).  The total
amount of Base Rent abated during the Rent Abatement Period shall equal One
Hundred Thirty-two Eight Hundred Fifty and 12/100 Dollars ($132,850.12) (the
“Abated Base Rent”).  During the Rent Abatement Period, all other costs and
charges specified in the Lease shall remain as due and payable pursuant to the
provisions of the Lease.  In the event Tenant defaults in any monetary
obligations under the Lease at any time during the remaining portion of the
current Lease Term or the Second Extended Term, and as a result of such default
Landlord obtains a judgment against Tenant in an amount greater than the total
of the Abated Base Rent and the amount of any rent credits applied to Base Rent
pursuant to paragraph 7 of the Work Letter attached hereto as Exhibit B, then
Landlord may add the amount of all such Abated Base Rent and rent credits to
such judgment.  The addition of the Abated Base Rent and rent credits in the
event of Landlord obtains a judgment against Tenant shall not limit or affect
any of Landlord’s other rights, pursuant to this Lease or at law or in equity.

 

2

--------------------------------------------------------------------------------


 

IV.                                 Security Deposit.

 

A.                                   Generally.  Within 10 Business Days after
execution of this Amendment by Tenant, Tenant shall pay Landlord the sum of
$73,805.63 as a security deposit (the “Security Deposit”).  Landlord shall hold
the Security Deposit without liability for interest (unless required by law) as
security for the performance of Tenant’s obligations.  The Security Deposit is
not an advance payment of Rent or a measure of Tenant’s liability for damages. 
Landlord may, from time to time, without prejudice to any other remedy, use all
or a portion of the Security Deposit to satisfy past due (i.e., beyond the
applicable notice and cure period) Rent or to cure any uncured default by
Tenant.  If Landlord uses the Security Deposit, Tenant shall on demand restore
the Security Deposit to its original amount. Landlord shall return any unapplied
portion of the Security Deposit to Tenant within 45 days after the later to
occur of: (1) the date Tenant surrenders possession of the Premises to Landlord
in accordance with this Lease; or (2) the termination date of the Lease Term. 
If Landlord transfers its interest in the Premises, Landlord may assign the
Security Deposit to the transferee and, following the assignment, Landlord shall
have no further liability for the return of the Security Deposit.  Landlord
shall not be required to keep the Security Deposit separate from its other
accounts.

 

B.                                     Letter of Credit.  The Security Deposit
may be in the form of an irrevocable letter of credit (the “Letter of Credit”),
which Letter of Credit shall:  (a) be in the amount of $73,805.63; (b) be issued
on the form attached hereto as Exhibit A; (c) name Landlord as its beneficiary;
and (d) be drawn on an FDIC insured financial institution satisfactory to the
Landlord.  The Letter of Credit (and any renewals or replacements thereof) shall
be for a term of not less than 1 year.  Tenant agrees that it shall from time to
time, as necessary, whether as a result of a draw on the Letter of Credit by
Landlord pursuant to the terms hereof or as a result of the expiration of the
Letter of Credit then in effect, renew or replace the original and any
subsequent Letter of Credit so that a Letter of Credit, in the amount required
hereunder, is in effect until a date which is at least 60 days after the Second
Extended Termination Date of the Lease.  If Tenant fails to furnish such renewal
or replacement at least 60 days prior to the stated expiration date of the
Letter of Credit then held by Landlord, Landlord may draw upon such Letter of
Credit and hold the proceeds thereof (and such proceeds need not be segregated)
as a Security Deposit pursuant to the terms of Section IV.A. above.  Any renewal
or replacement of the original or any subsequent Letter of Credit shall meet the
requirements for the original Letter of Credit as set forth above, except that
such replacement or renewal shall be issued by a national bank satisfactory to
Landlord at the time of the issuance thereof.

 

If Landlord draws on the Letter of Credit as permitted in this Amendment or the
Letter of Credit, then, upon demand of Landlord, Tenant shall restore the amount
available under the Letter of Credit to its original amount by providing
Landlord with an amendment to the Letter of Credit evidencing that the amount
available under the Letter of Credit has been restored to its original amount. 
In the alternative, Tenant may provide Landlord with cash, to be held by
Landlord in accordance with Section IV.A. above, equal to the restoration amount
required under the Letter of Credit.

 

V.                                     Operating Costs.  For the period
commencing (retroactively) on January 1, 2003, and ending on the Second Extended
Termination Date, Tenant shall pay for Operating Costs Allocable to the Premises
in accordance with the terms of the Lease, provided, however, during such
period, the Base Year for the computation of Operating Costs Allocable to the
Premises is 2003, and Tenant’s Allocable Share with respect to the Premises is
17.5504% (i.e., 39,363 RSF/224,285 RSF).

 

VI.                                 Improvements to Premises.

 

A.                                   Condition of Premises.  Tenant is in
possession of the Premises and accepts the same “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or

 

3

--------------------------------------------------------------------------------


 

improvements, except as may be expressly provided otherwise in this Amendment or
Paragraph 4 of the Original Lease.

 

B.                                     Responsibility for Improvements to
Premises.  Landlord shall undertake, perform and complete the improvements to
the Premises described in and in accordance with the Work Letter attached hereto
as Exhibit B.  All repairs and improvements undertaken by or under the direction
of Landlord, including all Landlord Work, shall be done in a good and
workmanlike manner.

 

VII.                             Other Pertinent Provisions.  Landlord and
Tenant agree that, effective as of the date of this Amendment (unless different
effective date(s) is/are specifically referenced in this Section), the Lease
shall be amended in the following additional respects:

 

A.                                   Parking.  Effective as of January 1, 2003,
Paragraph 3 of Attachment I to the Original Lease (as modified by the Fourth
Amendment and the Sixth Amendment) and Section 11 of the Eighth Amendment are
hereby deleted and replaced with Exhibit C attached hereto and made a part
hereof.

 

B.                                     Building Square Footage.  Effective as of
January 1, 2003, the rentable square footage of the Building is deemed to be
224,285 square feet.

 

C.                                     Renewal Option.  Section 8 of the Seventh
Amendment, Renewal Option, is hereby deleted and replaced with the following:

 

1.                                       Grant of Option; Conditions.  Tenant
shall have the right to extend the Term beyond the Second Extended Termination
Date (the “Renewal Option”) for one additional period of 5 years commencing on
the day following the Second Extended Termination Date and ending on the 5th
anniversary of the Second Extended Termination Date (the “Renewal Term”), if:

 

a.                                       Landlord receives notice of exercise
(“Initial Renewal Notice”) not less than 12 full calendar months prior to the
expiration of the Second Extended Term and not more than 15 full calendar months
prior to the expiration of the Second Extended Term; and

 

b.                                      Tenant is not in default in any monetary
obligations under the Lease beyond any applicable cure periods at the time that
Tenant delivers its Initial Renewal Notice or at the time Tenant delivers its
Binding Notice (as defined below); and

 

c.                                       No more than 15% of the Premises is
sublet (other than to an Affiliate, as defined in the Original Lease) at the
time that Tenant delivers its Initial Renewal Notice or at the time Tenant
delivers its Binding Notice; and

 

d.                                      The Lease has not been assigned (other
than to an Affiliate, as defined in the Original Lease) prior to the date that
Tenant delivers its Initial Renewal Notice or prior to the date Tenant delivers
its Binding Notice.

 

2.                                       Terms Applicable to Premises During
Renewal Term.

 

a.                                       The initial Base Rent rate per rentable
square foot for the Premises during the Renewal Term shall equal the Prevailing
Market (hereinafter defined) rate per rentable square foot for the Premises. 
Base Rent during the Renewal Term shall increase, if at all, in accordance with
the increases assumed in the determination of Prevailing Market rate.  Base Rent
attributable to the Premises shall be payable in monthly installments in
accordance with the terms and conditions of Paragraph 3 of the Lease.

 

b.                                      Tenant shall pay Additional Rent (i.e.
Operating Costs) for the Premises during the Renewal Term in accordance with

 

4

--------------------------------------------------------------------------------


 

Paragraph 9 of the Lease, and the manner and method in which Tenant reimburses
Landlord for Tenant’s Allocable Share of Operating Costs and the Base Year, if
any, applicable to such matter, shall be some of the factors considered in
determining the Prevailing Market rate for the Renewal Term.

 

3.                                       Procedure for Determining Prevailing
Market.  Within 30 days after receipt of Tenant’s Initial Renewal Notice,
Landlord shall notify Tenant in writing of the applicable Base Rent rate for the
Premises for the Renewal Term (“Landlord’s Notice”).  Tenant, within 30 days
after the date on which Tenant receives Landlord’s Notice, shall either (i) give
Landlord final binding written notice (“Binding Notice”) of Tenant’s exercise of
its Renewal Option, or (ii) if Tenant disagrees with Landlord’s determination,
provide Landlord with written notice of rejection (the “Rejection Notice”).  If
Tenant fails to provide Landlord with either a Binding Notice or Rejection
Notice within such 30 day period, Tenant’s Renewal Option shall be null and void
and of no further force and effect.  If Tenant provides Landlord with a Binding
Notice, Landlord and Tenant shall enter into the Renewal Amendment (as defined
below) upon the terms and conditions set forth herein.  If Tenant provides
Landlord with a Rejection Notice, Landlord and Tenant shall work together in
good faith to agree upon the Prevailing Market rate for the Premises during the
Renewal Term.  Upon agreement, Tenant shall provide Landlord with Binding Notice
and Landlord and Tenant shall enter into the Renewal Amendment in accordance
with the terms and conditions hereof.  Notwithstanding the foregoing, if
Landlord and Tenant are unable to agree upon the Prevailing Market rate for the
Premises within 30 days after the date on which Tenant provides Landlord with a
Rejection Notice, Tenant, by written notice to Landlord (the “Arbitration
Notice”) within 5 days after the expiration of such 30 day period, shall have
the right to have the Prevailing Market rate determined in accordance with the
arbitration procedures described in Section D below.  If Landlord and Tenant
fail to agree upon the Prevailing Market rate within the 30 day period described
and Tenant fails to timely exercise its right to arbitrate, Tenant’s Renewal
Option shall be deemed to be null and void and of no further force and effect.

 

4.                                       Arbitration Procedure.

 

1.                                       If Tenant provides Landlord with an
Arbitration Notice, Landlord and Tenant, within 10 Business Days after the date
of the Arbitration Notice, shall each simultaneously submit to the other, in a
sealed envelope, its good faith estimate of the Prevailing Market rate for the
Premises during the Renewal Term (collectively referred to as the “Estimates”). 
If the higher of such Estimates is not more than 105% of the lower of such
Estimates, then Prevailing Market rate shall be the average of the two
Estimates.  If the Prevailing Market rate is not resolved by the exchange of
Estimates, then, within 7 days after the exchange of Estimates, Landlord and
Tenant shall each select an appraiser to determine which of the two Estimates
most closely reflects the Prevailing Market rate for the Premises during the
Renewal Term.  Each appraiser so selected shall be certified as an MAI appraiser
or as an ASA appraiser and shall have had at least 5 years experience within the
previous 10 years as a real estate appraiser working in Bellevue, Washington,
with working knowledge of current rental rates and practices.  For purposes
hereof, an “MAI” appraiser means an individual who holds an MAI designation
conferred by, and is an independent member of, the American Institute of Real
Estate Appraisers (or its successor organization, or in the event there is no
successor organization, the organization and designation most similar), and an
“ASA” appraiser means an individual who holds the Senior Member designation
conferred by, and is an independent member of, the American Society of
Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most

 

5

--------------------------------------------------------------------------------


 

similar).

 

2.                                       Upon selection, Landlord’s and Tenant’s
appraisers shall work together in good faith to agree upon which of the two
Estimates most closely reflects the Prevailing Market rate for the Premises. 
The Estimate chosen by such appraisers shall be binding on both Landlord and
Tenant as the Base Rent rate for the Premises during the Renewal Term.  If
either Landlord or Tenant fails to appoint an appraiser within the 7 day period
referred to above, the appraiser appointed by the other party shall be the sole
appraiser for the purposes hereof.  If the two appraisers cannot agree upon
which of the two Estimates most closely reflects the Prevailing Market within 20
days after their appointment, then, within 10 days after the expiration of such
20 day period, the two appraisers shall select a third appraiser meeting the
aforementioned criteria.  Once the third appraiser (i.e. arbitrator) has been
selected as provided for above, then, as soon thereafter as practicable but in
any case within 14 Business Days, the arbitrator shall make his determination of
which of the two Estimates most closely reflects the Prevailing Market rate and
such Estimate shall be binding on both Landlord and Tenant as the Base Rent rate
for the Premises.  If the arbitrator believes that expert advice would
materially assist him, he may retain one or more qualified persons to provide
such expert advice.  The parties shall share equally in the costs of the
arbitrator and of any experts retained by the arbitrator.  Any fees of any
appraiser, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such appraiser, counsel or expert.

 

3.                                       If the Prevailing Market rate has not
been determined by the commencement date of the Renewal Term, Tenant shall pay
Base Rent upon the terms and conditions in effect during the last month of the
initial Term for the Premises until such time as the Prevailing Market rate has
been determined.  Upon such determination, the Base Rent for the Premises shall
be retroactively adjusted to the commencement of the Renewal Term for the
Premises.  If such adjustment results in an underpayment of Base Rent by Tenant,
Tenant shall pay Landlord the amount of such underpayment within 30 days after
the determination thereof.  If such adjustment results in an overpayment of Base
Rent by Tenant, Landlord shall credit such overpayment against the next
installment of Base Rent due under the Lease and, to the extent necessary, any
subsequent installments, until the entire amount of such overpayment has been
credited against Base Rent.

 

5.                                       Renewal Amendment.  If Tenant is
entitled to and properly exercises its Renewal Option, Landlord shall prepare an
amendment (the “Renewal Amendment”) to reflect changes in the Base Rent, Lease
Term, Termination Date and other appropriate terms.  The Renewal Amendment shall
be sent to Tenant within a reasonable time after receipt of the Binding Notice
(not to exceed 30 days) and Tenant shall execute and return the Renewal
Amendment to Landlord within 15 days after Tenant’s receipt of same, but, upon
final determination of the Prevailing Market rate applicable during the Renewal
Term as described herein, an otherwise valid exercise of the Renewal Option
shall be fully effective whether or not the Renewal Amendment is executed.

 

6.                                       Definition of Prevailing Market.  For
purposes of this Renewal Option, “Prevailing Market” shall mean the arms length
fair market annual rental rate per rentable square foot under renewal leases and
amendments for reasonably comparable lengths of time entered into on or about
the date on which the Prevailing Market is being determined hereunder for space
comparable to the Premises in the Building with improvements comparable to those
existing in the Premises on the date Tenant exercises the Renewal Option and
that reflect what a willing, comparable

 

6

--------------------------------------------------------------------------------


 

tenant would pay, and a willing, comparable landlord would accept.  The
determination of Prevailing Market shall take into account any material economic
differences between the terms of this Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions and
the manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes.  The determination of Prevailing Market shall also
take into consideration any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under this Lease.

 

C.                                     After Hours HVAC.  Paragraph 17 of
Attachment I to the Original Lease (which section was added to the Original
Lease pursuant to the Fourth Amendment) shall be deleted in its entirety and
replaced with the following:

 

Landlord agrees to provide after hours HVAC to Tenant upon request provided such
request is made by Tenant not later than 1:00 p.m. on a normal business day, not
later than 1:00 p.m. on the day preceding a recognized holiday or not later than
1:00 p.m. on Friday for additional service on a Saturday or Sunday.  To
compensate Landlord for the cost of providing such after hours HVAC service,
Tenant agrees to reimburse Landlord at the rate of $30.00 per hour for such
service, as such rate may be adjusted from time to time, but no more frequently
than once every six months, to reflect any actual increases to Landlord in
providing such services.

 

D.                                    Signage.  So long as Tenant occupies the
entire 7th floor of the Building, Tenant shall have the right to (i) place and
maintain during the Term a sign on the 7th floor adjacent to the elevator lobby,
and (ii) continue during the Term Tenant’s existing signage on the exterior
monument sign.  Nothing herein ins intended to be in lieu of or to replace any
other signage rights granted to Tenant under the Lease.

 

E.                                      Right of First Offer.

 

1.                                       Grant of Option; Conditions.  Tenant
shall have an on-going right of first offer (the “Right of First Offer”) with
respect to any space contiguous to the Premises on the 6th floor of the
Building, as more particularly shown on Exhibit D hereto (any portion of such
space or collectively, the “Offering Space”).  Tenant’s Right of First Offer
shall be exercised as follows: at any time after Landlord has determined that
the existing tenant in the Offering Space will not extend or renew the term of
its lease for the Offering Space (but prior to leasing such Offering Space to a
party other than the existing tenant), Landlord shall notify Tenant (the
“Offer”) of the terms under which Landlord is prepared to lease the Offering
Space to Tenant for the remainder of the Lease Term, which terms shall reflect
the Prevailing Market (hereinafter defined) rate for such Offering Space as
reasonably determined by Landlord.  Tenant may lease such Offering Space in its
entirety only, under such terms, by delivering written notice of exercise to
Landlord (the “Notice of Exercise”) within 10 days after Tenant’s receipt of the
Offer, except that Tenant shall have no such Right of First Offer and Landlord
need not provide Tenant with an Offer, if:

 

a.                                       Tenant is in default in any monetary
obligations under the Lease beyond any applicable cure periods at the time that
Landlord would otherwise deliver the Advice; or

 

b.                                      more than 15% of the Premises is sublet
(other than to an Affiliate, as defined in the Original Lease) at the time
Landlord would otherwise deliver the Advice; or

 

c.                                       the Lease has been assigned (other than
to an Affiliate, as defined in the Original Lease) prior to the date Landlord
would otherwise deliver the Advice; or

 

d.                                      Tenant is not occupying the Premises on
the date Landlord would otherwise deliver the Advice; or

 

7

--------------------------------------------------------------------------------


 

e.                                       the Offering Space is not intended for
the exclusive use of Tenant during the Lease Term; or

 

f.                                         the existing tenant in the Offering
Space is interested in extending or renewing its lease for the Offering Space or
entering into a new lease for such Offering Space.

 

2.                                       Terms for Offering Space.

 

a.                                       The term for the Offering Space shall
commence upon the commencement date stated in the Offer and thereupon such
Offering Space shall be considered a part of the Premises, provided that all of
the terms stated in the Offer shall govern Tenant’s leasing of the Offering
Space and only to the extent that they do not conflict with the Offer, the terms
and conditions of this Lease shall apply to the Offering Space.

 

b.                                      Tenant shall pay Base Rent and
Additional Rent for the Offering Space in accordance with the terms and
conditions of the Offer, which terms and conditions shall reflect the Prevailing
Market rate for the Offering Space as determined in Landlord’s reasonable
judgment.

 

c.                                       The Offering Space (including
improvements and personalty, if any) shall be accepted by Tenant in its
condition and as-built configuration existing on the earlier of the date Tenant
takes possession of the Offering Space or as of the date the term for such
Offering Space commences, unless the Offer specifies any work to be performed by
Landlord in the Offering Space, in which case Landlord shall perform such work
in the Offering Space.  If Landlord is delayed delivering possession of the
Offering Space due to the holdover or unlawful possession of such space by any
party, Landlord shall use reasonable and diligent efforts to obtain possession
of the space, and the commencement of the term for the Offering Space shall be
postponed until the date Landlord delivers possession of the Offering Space to
Tenant free from occupancy by any party.

 

3.                                       Termination of Right of First Offer. 
The rights of Tenant hereunder with respect to the Offering Space shall
terminate on the earlier to occur of: (i) Tenant’s failure to exercise its Right
of First Offer within the 10 day period provided in subsection 1 above; and
(ii) the date Landlord would have provided Tenant an Advice if Tenant had not
been in violation of one or more of the conditions set forth in subsection 1
above.

 

4.                                       Offering Amendment.  If Tenant
exercises its Right of First Offer, Landlord shall prepare an amendment (the
“Offering Amendment”) adding the Offering Space to the Premises on the terms set
forth in the Advice and reflecting the changes in the Base Rent, rentable square
footage of the Premises, Tenant’s Allocable Share and other appropriate terms. 
A copy of the Offering Amendment shall be sent to Tenant within a reasonable
time after Landlord’s receipt of the Notice of Exercise executed by Tenant, and
Tenant shall execute and return the Offering Amendment to Landlord within 15
days thereafter, but an otherwise valid exercise of the Right of First Offer
shall be fully effective whether or not the Offering Amendment is executed.

 

5.                                       Definition of Prevailing Market.  For
purposes of this Right of First Offer provision, “Prevailing Market” shall mean
the annual rental rate per square foot for space comparable to the Offering
Space in the Building under leases and renewal and expansion amendments being
entered into at or about the time that Prevailing Market is being determined,
giving appropriate consideration to tenant concessions, brokerage commissions,
tenant improvement allowances, existing improvements in the space in

 

8

--------------------------------------------------------------------------------


 

question, and the method of allocating operating expenses and taxes. 
Notwithstanding the foregoing, space leased under any of the following
circumstances shall not be considered to be comparable for purposes hereof:
(i) the lease term is for materially less than the lease term of the Offering
Space, (ii) the space is encumbered by the option rights of another tenant, or
(iii) the space has a lack of windows and/or an awkward or unusual shape or
configuration.  The foregoing is not intended to be an exclusive list of space
that will not be considered to be comparable.

 

6.                                       Subordination.  Notwithstanding
anything herein to the contrary, Tenant’s Right of First Offer is subject and
subordinate to the expansion rights (whether such rights are designated as a
right of first offer, right of first refusal, expansion option or otherwise) set
forth in the lease of any tenant of the Building existing on the date hereof.

 

VIII.                         Miscellaneous.

 

A.                                   This Amendment sets forth the entire
agreement between the parties with respect to the matters set forth herein. 
There have been no additional oral or written representations or agreements. 
Under no circumstances shall Tenant be entitled to any Rent abatement,
improvement allowance, leasehold improvements, or other work to the Premises, or
any similar economic incentives that may have been provided Tenant in connection
with entering into the Lease, unless specifically set forth in this Amendment or
the Lease.

 

B.                                     Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

C.                                     In the case of any inconsistency between
the provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.

 

D.                                    Submission of this Amendment by Landlord
is not an offer to enter into this Amendment but rather is a solicitation for
such an offer by Tenant.  Landlord shall not be bound by this Amendment until
Landlord has executed and delivered the same to Tenant.

 

E.                                      The capitalized terms used in this
Amendment shall have the same definitions as set forth in the Lease to the
extent that such capitalized terms are defined therein and not redefined in this
Amendment.

 

F.                                      Tenant hereby represents to Landlord
that Tenant has dealt with no broker in connection with this Amendment other
than Leo Backer of Washington Partners (“Tenant’s Broker”).  Tenant agrees to
indemnify and hold Landlord, its members, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such agents (collectively, the “Landlord Related
Parties”) harmless from all claims of any brokers other than Tenant’s Broker,
claiming to have represented Tenant in connection with this Amendment.  Landlord
hereby represents to Tenant that Landlord has dealt with no broker in connection
with this Amendment other than Shawn Jackson of Equity Office Properties
Management Corp. (“Landlord’s Broker”).  Landlord agrees to pay all fees,
commissions and other amounts owed to Tenant’s broker in connection with this
Amendment and shall indemnify and hold Tenant, its members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents (collectively, the “Tenant
Related Parties”) harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.

 

G.                                     Each signatory of this Amendment
represents hereby that he or she has the authority to execute and deliver the
same on behalf of the party hereto for which such signatory is acting.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

 

LANDLORD:

 

 

 

 

 

WA-110 ATRIUM PLACE, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

By:

Equity Office Management, L.L.C.,
a Delaware limited liability company,
its non-member manager

 

 

 

 

 

 

 

By:

 

 

 

 

 

M. Patrick Callahan

 

 

 

Senior Vice President –

 

 

 

Seattle Region

 

 

 

 

 

TENANT:

 

 

 

 

 

CLICK2LEARN, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

THIS PAGE IS REQUIRED IF PROPERTY IS IN DELAWARE,

MICHIGAN, OHIO, UTAH, WASHINGTON, D.C. OR WASHINGTON STATE

 

LANDLORD ACKNOWLEDGMENTS

 

STATE OF                           )

COUNTY OF                       )  ss:

 

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that M. Patrick Callahan, personally known to me to be the
Vice President, Seattle Region, of Equity Office Management, L.L.C., a Delaware
limited liability company, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that as such officer of said entity being
authorized so to do, (s)he executed the foregoing instrument on behalf of said
entity, by subscribing the name of such entity by himself/herself as such
officer, as a free and voluntary act, and as the free and voluntary act and deed
of said entity, for the uses and purposes therein set forth.

 

GIVEN under my hand and official seal this          day of
                     , 2003.

 

 

 

 

Notary Public

 

My Commission Expires:

 

TENANT ACKNOWLEDGMENTS

 

STATE OF                           )

COUNTY OF                       )  ss:

 

On this the          day of                      , 2003, before me a Notary
Public duly authorized in and for the said County in the State aforesaid to take
acknowledgments personally appeared
                                                                 known to me to
be                                President of
                                                                , one of the
parties described in the foregoing instrument, and acknowledged that as such
officer, being authorized so to do, (s)he executed the foregoing instrument on
behalf of said corporation by subscribing the name of such corporation by
himself/herself as such officer and caused the corporate seal of said
corporation to be affixed thereto, as a free and voluntary act, and as the free
and voluntary act of said corporation, for the uses and purposes therein set
forth.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

Notary Public

 

My Commission Expires:

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LETTER OF CREDIT

 

 

[Name of Financial Institution]

 

 

 

Irrevocable Standby

 

Letter of Credit

 

No.

 

 

 

Issuance Date:

 

 

 

Expiration Date:

 

 

 

Applicant:

Click2Learn, Inc.

 

Beneficiary

 

WA-110 Atrium Place, L.L.C.

411-108th Avenue NE, Suite 1980

Bellevue, WA  98004

 

Ladies/Gentlemen:

 

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of
                                                                 U.S. Dollars
($                          ) available for payment at sight by your draft drawn
on us when accompanied by the following documents:

 

1.             An original copy of this Irrevocable Standby Letter of Credit.

 

2.                                       Beneficiary’s dated statement
purportedly signed by one of its officers reading: “This draw in the amount of
                                            U.S. Dollars
($                       ) under your Irrevocable Standby Letter of Credit No.
                                                represents funds due and owing
to us as a result of the Applicant’s failure to comply with one or more of the
terms of that certain lease by and between WA-110 Atrium Place, L.L.C., as
landlord, and Click2Learn, Inc., as tenant.”

 

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing by certified mail, return receipt requested, that we elect not to so
renew this Irrevocable Standby Letter of Credit.  A copy of any such notice
shall also be sent to:  Equity Office Properties Trust, 2 North Riverside Plaza,
Suite 2100, Chicago, Illinois 60606, Attention: Treasury Department.  In
addition to the foregoing, we understand and agree that you shall be entitled to
draw upon this Irrevocable Standby Letter of Credit in accordance with 1 and 2
above in the event that we elect not to renew this Irrevocable Standby Letter of
Credit and, in addition, you provide us with a dated statement purportedly
signed by one of Beneficiary’s officers stating that the Applicant has failed to
provide you with an acceptable substitute irrevocable standby letter of credit
in accordance with the terms of the above referenced lease.  We further
acknowledge and agree that:  (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time without our approval and without charge.  In the event of a transfer, we
reserve the right to require reasonable evidence of such transfer as a condition
to any draw hereunder.

 

This Irrevocable Standby Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits (1993 revision) ICC Publication No. 500.

 

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

 

1

--------------------------------------------------------------------------------


 

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                                                                                                     
to the attention of
                                                                       .

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

[name]

 

 

 

 

 

[title}

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK LETTER

 

This Exhibit is attached to and made a part of the Amendment by and between
WA-110 ATRIUM PLACE, L.L.C., a Delaware limited liability company (“Landlord”),
and CLICK2LEARN, INC., a Delaware corporation (“Tenant”), for space in the
Building located at 110-110th Avenue N.E., Bellevue, Washington.

 

As used in this Workletter, the “Premises” shall be deemed to the Premises, as
defined in the attached Amendment.

 

1.                                       This Work Letter shall set forth the
obligations of Landlord and Tenant with respect to the improvements to be
performed in the Premises for Tenant’s use.  All improvements described in this
Work Letter to be constructed in and upon the Premises by Landlord are
hereinafter referred to as the “Landlord Work.”  Landlord and Tenant shall each
work diligently to complete Landlord’s Work by September 30, 2003, and Landlord
shall use all reasonable diligence to obtain all of the permits required for
Landlord’s Work as soon as possible.  It is agreed that construction of the
Landlord Work is intended to be “turn-key” and will be completed at Landlord’s
sole cost and expense, using Building Standard methods, materials, and finishes,
unless Landlord and Tenant mutually agree in writing to use other than Building
Standard methods, materials and finishes.  Notwithstanding the foregoing,
Landlord and Tenant acknowledge that Plans (hereinafter defined) for the
Landlord Work have not yet been prepared and, therefore, Landlord and Tenant are
unable to determine the exact cost of the Landlord Work at this time. 
Accordingly, Landlord and Tenant agree that Landlord’s obligation to pay for the
cost of Landlord Work (inclusive of the cost of preparing Plans [which cost
shall be limited to $59,044.50 (i.e., $1.50 per rentable square foot of the
Premises) of the Maximum Amount], obtaining permits, a construction management
fee equal to 5% of the total construction costs, and other related costs) shall
be limited to $629,808.00 (i.e., $16.00 per rentable square foot of the
Premises) (the “Maximum Amount”) and that Tenant shall be responsible for the
cost of Landlord Work, plus any applicable state sales or use tax, if any, to
the extent that it exceeds the Maximum Amount.  Landlord shall enter into a
direct, fixed-sum contract for the Landlord Work with a general contractor
selected by Landlord, which general contractor shall use commercially reasonable
cost control measures.  In addition, Landlord shall have the right to select
and/or approve of any subcontractors used in connection with the Landlord Work,
all of which subcontractors (except for the mechanical subcontractor) shall be
selected on a competitive bid basis.  Landlord agrees to keep Tenant reasonably
apprised of the status of the Landlord Work.

 

2.                                       Tenant shall be solely responsible for
the timely preparation and submission to Landlord of the final architectural,
electrical and mechanical construction drawings, plans and specifications
(called “Plans”) necessary to construct the Landlord Work, which plans shall be
subject to approval by Landlord and Landlord’s architect and engineers and shall
comply with their reasonable requirements to avoid aesthetic or other conflicts
with the design and function of the balance of the Building.  Landlord shall
provide all information reasonably required to efficiently and timely complete
the Plans.  Tenant shall be entitled, but not obligated, to retain Marvin Stein
& Associates to prepare the Plans and represent Tenant with regard to all
Landlord Work.  Tenant shall be responsible for all elements of the design of
Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design.  Landlord shall, and
shall cause its architect and engineers to respond promptly to all requests and
plan submittals related to the preparation of the Plans.  If requested by
Tenant, Landlord’s architect will prepare the Plans necessary for such
construction at Tenant’s cost.  Landlord acknowledges that it has no objections
to the improvements described generally in the space plans prepared by Marvin
Stein & Associates and dated January 3, 2003; provided that Landlord’s final
consent shall be subject to Landlord’s receipt of the final Plans and the other
terms and conditions set forth in this Work Letter.  Whether or not the layout
and Plans are prepared with the help (in whole or in part) of Landlord’s
architect, Tenant agrees to remain solely responsible for the timely preparation
and submission of the Plans and for all elements of the design of such Plans and
for all costs related thereto.  Tenant will deliver the final approved Plans to
Landlord on or before March 15, 2003 (the “Plans Due

 

1

--------------------------------------------------------------------------------


 

Date”), provided that Tenant promptly furnishes complete information concerning
its requirements to said architect and engineers as and when requested by them. 
Landlord and Tenant agree to devote such time as may be reasonably necessary in
consultation with the architect and engineers to enable them to complete and
submit the Plans within the required time limit.  Time is of the essence in
respect of preparation and submission of Plans by Tenant.  (The word “architect”
as used in this Exhibit shall include an interior designer or space planner.) 
Landlord shall pay Tenant’s architect within 30 days of receiving a written
invoice from Tenant or Tenant’s architect.

 

3.                                       If Landlord’s estimate and/or the
actual cost of the Landlord Work shall exceed the Maximum Amount, Landlord,
prior to commencing any construction of Landlord Work, shall submit to Tenant a
written estimate setting forth the anticipated cost of the Landlord Work,
including but not limited to labor and materials, contractor’s fees and permit
fees.  Within 10 days thereafter, Tenant shall either notify Landlord in writing
of its approval of the cost estimate, or specify its objections thereto and any
desired changes to the proposed Landlord Work.  If Tenant notifies Landlord of
such objections and desired changes, Tenant shall work with Landlord to reach a
mutually acceptable alternative cost estimate.

 

4.                                       If Landlord’s estimate and/or the
actual cost of construction shall exceed the Maximum Amount (such amounts
exceeding the Maximum Amount being herein referred to as the “Excess Costs”),
Tenant shall pay to Landlord such Excess Costs, plus any applicable state sales
or use tax thereon, upon demand.  The statements of costs submitted to Landlord
by Landlord’s contractors shall be conclusive for purposes of determining the
actual cost of the items described therein.  The amounts payable by Tenant
hereunder constitute Rent payable pursuant to the Lease, and the failure to
timely pay same constitutes an event of default under the Lease.

 

5.                                       If Tenant shall request any material
change, addition or alteration in any of the Plans after approval by Landlord,
Landlord shall have such revisions to the drawings prepared, and Tenant shall
reimburse Landlord for the reasonable cost thereof, plus any applicable state
sales or use tax thereon, upon demand to the extent that the cost of performing
such revisions cause the cost of Landlord Work to exceed the Maximum Amount. 
Promptly upon completion of the revisions and prior to undertaking any requested
material change, addition or alteration, Landlord shall notify Tenant in writing
of the estimated increased cost, if any, which will be chargeable to Tenant by
reason of such change, addition or deletion.  Tenant, within 1 Business Day,
shall notify Landlord in writing whether it desires to proceed with such change,
addition or deletion.  In the absence of such written authorization, Landlord
shall have the option to continue work on the Premises disregarding the
requested change, addition or alteration, or Landlord may elect to discontinue
work on the Premises until it receives notice of Tenant’s decision, in which
event Tenant shall be responsible for any Tenant Delay in completion of the
Premises resulting therefrom.  If such revisions result in a higher estimate of
the cost of construction and/or higher actual construction costs which exceed
the Maximum Amount, such increased estimate or costs shall be deemed Excess
Costs pursuant to Paragraph 4 hereof and Tenant shall pay such Excess Costs,
plus any applicable state sales or use tax thereon, upon demand.

 

6.                                       Following approval of the Plans and the
payment by Tenant of the required portion of the Excess Costs, if any, Landlord
shall cause the Landlord Work to be constructed substantially in accordance with
the approved Plans.  Landlord shall notify Tenant of substantial completion of
the Landlord Work.

 

7.                                       Any portion of the Maximum Amount or
the Cabling Allowance (as defined in paragraph 9 below) which exceeds the cost
of the Landlord Work or is otherwise remaining after June 30, 2003, shall accrue
to the sole benefit of Landlord, it being agreed that Tenant shall not be
entitled to any credit, offset, abatement or payment with respect thereto. 
Notwithstanding the foregoing, Tenant may apply the remaining Cabling Allowance
as a credit towards Base Rent accruing under the Lease on or after July 1,
2003.  In addition, provided that at least 50% of the Maximum Amount was applied
toward the cost of the Landlord Work, Tenant may apply the remaining Maximum
Amount toward Base Rent accruing under the Lease during the months of January
2005, January 2006, and February 2006 only.  Any portion of the Maximum Amount
remaining after February 2006 shall accrue to the sole benefit of Landlord and
shall not be applicable to any Base Rent accruing under the Lease after
February 28, 2006.  For example, if $100,000 of the

 

2

--------------------------------------------------------------------------------


 

Maximum Amount remained after June 30, 2003, Tenant could apply $66,425.06 of
such remainder towards the Base Rent due for the period January 1, 2005, through
January 31, 2005, and could apply the remaining $33,574.94 balance towards the
Base Rent due for the period January 1, 2006, through January 31, 2006.

 

8.                                       Tenant acknowledges that some of the
Landlord Work may be performed by Landlord in the Premises during Normal
Business Hours subsequent to the Second Extension Date.  Landlord and Tenant
agree to cooperate with each other in order to enable the Landlord Work to be
performed in a timely manner and with as little inconvenience to the operation
of Tenant’s business as is reasonably possible, including without limitation
making the Temporary Premises available to Tenant as provided in Section I.B. of
the attached Amendment.  Notwithstanding anything herein to the contrary, any
delay in the completion of the Landlord Work or inconvenience suffered by Tenant
during the performance of the Landlord Work shall not delay the Second Extension
Date nor shall it subject Landlord to any liability for any loss or damage
resulting therefrom or entitle Tenant to any credit, abatement or adjustment of
Rent or other sums payable under the Lease.

 

9.                                       Provided Tenant is not in default under
the terms of the Lease and in addition to the Maximum Amount, Landlord agrees to
pay Tenant the sum of $50,000.00 (the “Cabling Allowance”) to be used for the
cost of installing cabling in the Premises.  If the cost of installing cabling
exceeds the Cabling Allowance, Tenant shall pay any and all costs in excess of
the Cabling Allowance, plus any applicable state sales or use tax thereon.  The
Cabling Allowance (or a portion thereof if the total cost of installing cable in
the Premises does not equal or exceed the Cabling Allowance) shall be paid
within twenty (20) days of Tenant providing written invoices or billing
statements for the cost of such installation and cabling.  Any portion of the
Cabling Allowance remaining after June 30, 2003, shall be applied pursuant to
the terms of paragraph 7 above.

 

10.                                 In addition to that portion of the Landlord
Work set forth in the Plans, Landlord shall also complete, at Landlord’s sole
cost and expense in addition to the Maximum Amount, the following work in the
elevator lobby of the Premises, using Building standard methods, materials and
finishes (the “Lobby Work”):

 

(a)                                  install five (5) 2x4 light fixtures;

 

(b)                                 install two (2) light sconces;

 

(c)                                  remove existing recessed lighting; and

 

(d)                                 install four (4) new recessed can lights.

 

The Lobby Work shall be considered a part of Landlord Work under this Work
Letter.

 

11.                                 This Exhibit shall not be deemed applicable
to any additional space added to the Premises at any time or from time to time,
whether by any options under the Lease or otherwise, or to any portion of the
original Premises or any additions to the Premises in the event of a renewal or
extension of the Second Extended Term, whether by any options under the Lease or
otherwise, unless expressly so provided in the Lease or any amendment or
supplement to the Lease.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PARKING

 

This Exhibit is attached to and made a part of the Amendment by and between
WA-110 ATRIUM PLACE, L.L.C., a Delaware limited liability company (“Landlord”),
and CLICK2LEARN, INC., a Delaware corporation (“Tenant”), for space in the
Building located at 110-110th Avenue N.E., Bellevue, Washington.

 

1.                                       During the Lease Term, Landlord shall
lease to Tenant, or cause the operator (the “Operator”) of the garage servicing
the Building (the “Garage”) to lease to Tenant, and Tenant shall have the right
to lease from Landlord or such Operator, up to a maximum of 117 unreserved
parking spaces (collectively, the “Unreserved Spaces”) and 1 reserved parking
space (the “Reserved Space”) in the Garage (collectively, the “Spaces”) for the
use of Tenant and its employees.  The Spaces shall be leased at the rate of
$0.00 per Space, per month, from the period commencing as of January 1, 2003,
and ending December 31, 2003.  Commencing as of January 1, 2004, through
December 31, 2008, the Unreserved Spaces shall be leased at the rate of $50.00
per Space, per month, plus applicable tax thereon, and the Reserved Spaces shall
be leased at the rate of $100.00 per Space, per month, plus applicable tax
thereon.  Such rates may be adjusted from time-to-time after December 31, 2008,
to reflect the then current rate for parking in the Garage.  If requested by
Landlord, Tenant shall execute and deliver to Landlord the standard parking
agreement used by Landlord or the Operator (the “Parking Agreement”) in the
Garage for such Spaces provided the same does not conflict with the Lease and is
reasonable and customary.  Tenant shall have the right to suspend its right to
use any Spaces not needed and thereby not be obligated to pay any fees or
charges for such Spaces.

 

2.                                       No deductions or allowances shall be
made for days when Tenant or any of its employees does not utilize the parking
facilities or for Tenant utilizing less than all of the Spaces.  Tenant shall
have the right to lease or otherwise use more than the number of reserved and
unreserved Spaces set forth above at the rates set forth above if such
additional Spaces are available in Landlord’s sole discretion.

 

3.                                       Except for particular spaces and areas
designated by Landlord or the Operator for reserved parking, including Tenant’s
1 Reserved Space (in its current location), all parking in the Garage shall be
on an unreserved, first-come, first-served basis.

 

4.                                       Neither Landlord nor the Operator shall
be responsible for money, jewelry, automobiles or other personal property lost
in or stolen from the Garage regardless of whether such loss or theft occurs
when the Garage or other areas therein are locked or otherwise secured.  Except
as caused by the negligence or willful misconduct of Landlord and without
limiting the terms of the preceding sentence, Landlord shall not be liable for
any loss, injury or damage to persons using the Garage or automobiles or other
property therein, it being agreed that, to the fullest extent permitted by law,
the use of the Spaces shall be at the sole risk of Tenant and its employees.

 

5.                                       Landlord or its Operator shall have the
right from time to time to designate the location of the Spaces and to
promulgate reasonable rules and regulations regarding the Garage, the Spaces and
the use thereof, including, but not limited to, rules and regulations
controlling the flow of traffic to and from various parking areas, the angle and
direction of parking and the like.  Tenant shall comply with and cause its
employees to comply with all such rules and regulations, all reasonable
additions and amendments thereto, and the terms and provisions of the Parking
Agreement.

 

6.                                       Tenant shall not store or permit its
employees to store any automobiles in the Garage without the prior written
consent of Landlord.  Except for emergency repairs, Tenant and its employees
shall not perform any work on any automobiles while located in the Garage or on
the Property.  If it is necessary for Tenant or its employees to leave an
automobile in the Garage overnight, Tenant shall provide Landlord with prior
notice thereof designating the license plate number and model of such
automobile.

 

7.                                       Landlord or the Operator shall have the
right to temporarily close the Garage or certain areas therein in order to
perform necessary repairs, maintenance and improvements to the Garage.

 

1

--------------------------------------------------------------------------------


 

8.                                       Tenant shall not assign or sublease any
of the Spaces without the consent of Landlord.  Landlord shall have the right to
terminate this Parking Agreement with respect to any Spaces that Tenant desires
to sublet or assign. The foregoing shall not pertain to any rights granted in
connection with any assignment or sublease of the Premises.

 

9.                                       Landlord may elect to provide parking
cards or keys to control access to the Garage.  In such event, Landlord shall
provide Tenant with one card or key for each Space that Tenant is leasing
hereunder, provided that Landlord shall have the right to require Tenant or its
employees to place a deposit on such access cards or keys and to pay a fee for
any lost or damaged cards or keys.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

OFFERING SPACE

 

 

WCW\4382\060\1211647.07

 

1

--------------------------------------------------------------------------------